                                                                 Case 3:19-cv-00347-MMD-WGC Document 51 Filed 01/04/21 Page 1 of 2



                                                             1    SCHUERING ZIMMERMAN & DOYLE, LLP
                                                                  Chad C. Couchot, Esq. (SBN: 12946)
                                                             2    400 University Avenue
                                                             3    Sacramento. CA 95825
                                                                  (916) 567-0400
                                                             4    Email: cc@szs.com

                                                             5    CLARK NEWBERRY LAW FIRM
                                                                  Aimee Clark Newberry, Esq. (SBN: 11084)
                                                             6    aclarknewberry@cnlawlv.com
                                                             7    810 S. Durango Drive, Suite 102
                                                                  Las Vegas, NV 89145
                                                             8    Telephone: (702) 608-4232
                                                                  Attorneys for Larry Williamson, M.D.
                                                             9

                                                            10
                                                                                            UNITED STATES DISTRICT COURT
                                                            11                                   DISTRICT OF NEVADA

                                                            12
CLARK NEWBERRY LAW FIRM




                                                                  JAMES EDWARD SCOTT,                        )       CASE NO.: 3:19-cv-00347-MMD-WGC
                          810 S. Durango Drive, Suite 102




                                                            13                                               )
                            Telephone (702) 608-4232




                                                                                        Plaintiff,           )
                               Las Vegas, NV 89145




                                                            14
                                                                                                             )
                                                            15    vs.                                        )            ORDER GRANTING
                                                                                                             )       MOTION TO REMOVE ATTORNEY
                                                            16    NAPHCARE; CLARK COUNTY                     )        FROM ELECTRONIC SERVICE
                                                                  DETENTION CENTER; DOCTOR                   )                  LIST
                                                            17    KAREN; DOCTOR FEELEY; DOCTOR               )
                                                                  WILLIAMSON,                                )
                                                            18
                                                                                                             )
                                                            19                        Defendants.            )
                                                                                                             )
                                                            20
                                                                          TO THE HONORABLE COURT, AND TO ALL PARTIES AND THEIR RESPECTIVE
                                                            21
                                                                  ATTORNEYS OF RECORD:
                                                            22

                                                            23            PLEASE TAKE NOTICE that Tara Clark Newberry, Esq. is no longer associated with

                                                            24    Clark Newberry Law Firm and requests that Tara Clark Newberry be removed from the electronic
                                                            25    service list.
                                                            26
                                                                  /////
                                                            27
                                                                  /////
                                                            28

                                                                                                                 1
                                                                 Case 3:19-cv-00347-MMD-WGC Document 51 Filed 01/04/21 Page 2 of 2



                                                             1           Clark Newberry Law Firm continues to serve as counsel for Defendant, Larry Williamson,
                                                             2    M.D. in this action. All items, including, but not limited to, pleadings, papers, correspondence,
                                                             3
                                                                  documents and future notices in this action should be directed to:
                                                             4

                                                             5                              Aimee Clark Newberry, Nevada Bar No. 11084
                                                             6                              Email: aclarknewberry@cnlawlv.com

                                                             7

                                                             8           DATED this 4th day of January 2021.

                                                             9
                                                                                                               CLARK NEWBERRY LAW FIRM
                                                            10
                                                                                                                   /s/ Aimee Clark Newberry
                                                            11                                                 AIMEE CLARK NEWBERRY, ESQ.
                                                            12                                                 Nevada Bar No. 11084
CLARK NEWBERRY LAW FIRM




                                                                                                               810 S. Durango Drive, Suite 102
                                                                                                               Las Vegas, NV 89145
                          810 S. Durango Drive, Suite 102




                                                            13
                            Telephone (702) 608-4232




                                                                                                               Attorney for Larry Williamson, M.D.
                               Las Vegas, NV 89145




                                                            14

                                                            15
                                                                  IT IS SO ORDERED.
                                                            16
                                                                  DATED: January 4, 2021.
                                                            17

                                                            18                                         ________________________________________
                                                                                                       UNITED STATES MAGISTRATE JUDGE
                                                            19

                                                            20

                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28

                                                                                                                   2
